DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of the current application has changed. This application is
now being examined by Examiner Richard Hutson, Art Unit 1652.
Applicant’s cancellation of claims 1-20 and the addition of new claims 21-41, in the paper of 10/6/2021, is acknowledged.  Claims 21-41 are present and at issue.  Applicants newly added claims has resulted in the following species election requirement.
Species Election Requirement

This application contains claims directed to the following patentably distinct species:
The species are as follows:
Species Group 1:  	Each of alpha-KGSA dehydrogenase is alpha- KGSA dehydrogenase from Azospirillum brasiliense and from Caulobacter crescentus listed in claim 30 is a distinct species.

Species Group 2:  	Each of arabinose dehydrogenase is from Azospirillum brasiliense and from Burkholderia vietnamiensis listed in claim 32 is a distinct species.

Species Group 3:  	Each of the NAD(P)H oxidase is an NAD(P)H oxidase from Clostridium aminovalericum or from Streptococcus mutans listed in claim 34 is a distinct species.



Applicant is required to elect a single species from each of Species Group 1, Species Group 2 AND Species Group 3.

 The species are independent or distinct because they are each different structural/functional molecules that result in different structural/functional methods. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the different species would require separate text and structural searches of different databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






rgh
1/13/2022

/Richard G Hutson/
Primary Examiner, Art Unit 1652